 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #: :
once x DATE FILED: }| {

FEDERAL DEPOSIT INSURANCE CORPORATION ™ “

 

 

 

 

 

 

Plaintiff,

-against- ORDER

12 CV 4000 (LTS) (KNF)
BEAR STEARNS ASSET BACKED SECURITIES I

L.L.C., et al,

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephonic status conference shall be held in the above-
captioned action on December 5, 2019, at 2:30 p.m. Counsel are directed to call (888) 557-851 |
and, thereafter, enter access code 4862532.

Dated: New York, New York SO ORDERED:

November 26, 2019
[Levi ra Mha sneak Prt
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
